DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Please note that upon completion of the First Office Action Interview (FAI) conducted 10/2 2020, the examination procedure reverts back to normal case processing, resulting in the following Final Office Action.  

Response to Remarks
35 USC §101 Rejection
Applicant's remarks filed 1/19/2021 have been fully considered but they are moot as the claims previously rejected are cancelled.  The immediate claims  are rejected under a similar rationale in the following rejection following with incorporation of a response to the Applicant’s submission that new claims represent satisfactory enhancements in technology.  

35 USC §103 Rejection
Applicant’s remarks with respect to new claims have been considered but are moot because the new ground of rejection that address new claim elements. However, please note that because of the overlap of the new claims limitations with the original 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 13 representing the limitations of 13 and 20, recites the steps of: 
displaying, on a display device of a self-checkout device, a user interface associated with a scanned item (i.e. general display of data on a display); 
requesting input, via the user interface, for a telephone number associated with a mobile device associated with a customer (i.e. requesting identifying data for subsequent communication);
 transmitting an interactive link, wherein when the interactive link is received at the mobile device, customer associated with the mobile device can select the interactive link  (i.e. communicating option to receive more data); 
receiving input corresponding to a selection of the interactive link (i.e. receiving request for selected data); 
transmitting a request, wherein when the request is received at a device authentication service, the device authentication service can authenticate the mobile device (i.e. communicating data request to a third party); 

receiving an authentication URL, wherein the authentication URL corresponds to information that indicates whether the customer has been successfully authenticated and to information corresponding to the self-checkout device  (communication of data (e.g. customer verification)); 
sending the authentication URL as an interactive link, wherein when the interactive link is received at the mobile device, the interactive link routes the mobile device to a website operable by the application service (i.e. providing data (e.g. credit application form)); 
receiving an indication that a credit request has been completed at the website (i.e. confirmation of data reception); 
transmitting a code, wherein when the code is received at the mobile device, the code is scannable by the self-checkout device, wherein scanning of the code causes the self-checkout device to transmit a payment request and transaction information, and wherein when the payment Page 2 of 11Appl. No. 16/263,565request is received by the application service, the payment request is processed using credit allocated to the customer as a result of the credit request (i.e. sending data in a representative form (e.g. scannable code)).

The combined limitations of processing data (i.e.  the back and forth communication for obtaining, confirming, and employing credit information), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations of a fundamental economic practice but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements  “one or more data processors; and Page 3 of 11Appl. No. 16/263,565a non-transitory computer-readable storage medium containing instructions,”  interacting with conventional technology to perform the steps of the claims. The technology is recited at a high-level of generality (i.e. a generic processor performing a generic computer functions of communication with other devices and display of data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the recited elements do not integrate the abstract idea into a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer components and well-known technology.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 14-19, 21-26 and 28- 33 are dependent on independent claims 13, 20 and 27, and include ail the limitations of independent claims. Therefore these claims recite the same abstract idea with the additional limitations of defining/describing timing elements, data content, information sources and format, and conditional auto-fill functionality, limitations which are either non-functional descriptive material  or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis; and do not recite technology that performs outside their intended function (e.g. barcode representing scannable data).
Accordingly, claims 13-33 are rejected under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 14, 16-21, 23-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 2011/0153437), herein “Archer”; in view of “Baskerville (US 2012/0041870), herein “Baskerville”; and further in view of Sharp (US 2016/0012465); herein “Sharp”

Referring to Claims 13, 18-20, 25-27, 32 and 33, Archer teaches a method, system and computer program product respectively directed to the same limitations comprising: 
displaying, on a display device of a self-checkout device, a user interface associated with a scanned item (¶0051: It is generally noted, however, that mobile device 300 may include virtual credit card interface 309 for configuring one or more point of sale interfaces, such as virtual credit card 101, bearer tag 319, and/or display 311, with virtual credit card information (e.g., limited use transactional account numbers and/or information associated therewith) for presentation at a point of sale terminal (e.g., point of sale terminal 107) in association with a point of sale transaction; in view of ¶0028: According to exemplary embodiments, bearer tag readers 129 contain one or more transmitters, receivers, control units, and/or antennas. As such, bearer tag readers 129 may utilize these components to energize bearer tags 105, as well as demodulate and decode returned radio signals. In certain instances, bearer tag readers 129 may include one or more interfaces for converting received radio signals into one or more forms that may be passed to other systems, such as point of sale interface 107, credit card verification systems 131, virtual credit card platform 121, and the like. For example, bearer tag readers 129 may be configured to formulate requests for transmitting credit card authentication requests to credit card verification systems 131 in order to facilitate point of sale transactions.); 
requesting input, via the user interface, for a telephone number associated with a mobile device associated with a customer (e.g. Fig. 1, 103/107; ¶0025: It is contemplated, however, that one or more bearer tags 105 may be assigned equivalent bearer tag identifiers so that one or more mobile devices 103 may be distinctly identified by equivalent bearer tag identifiers and, thereby, by equivalent virtual credit cards; and ¶0062: In certain embodiments, the request may include (or otherwise specify) associated information corresponding to a user requesting the limited use transactional account number, an identifier associated with a requesting device (e.g., an identifier associated with mobile device 103); and/or ¶0057/¶0058: Once registered (or as part of the registration process), platform 200 may enable the user, per step 403, to generate a user profile including, for example, existing credit card account information and/or other user profile information, such as username, password, other service provider account information, billing information, configuration information, etc., as well as one or more user-defined virtual credit card policies for requesting and receiving limited use transactional account numbers associated with virtual credit cards, such as virtual credit card 101, and/or other like information, e.g., user demographics, group/organizational affiliations, memberships, interests, etc. It is also noted that this user profile information may include addressing information associated with specified client devices, such as, for example, one or more directory addresses, electronic serial numbers, international mobile equipment identifiers, machine access control addresses, mobile directory numbers, mobile equipment identities, mobile identification numbers, internet protocol addresses, port addresses, and/or any other suitable address, as well as include other service related information, parameters, polices, variables, etc. At step 405, platform 200 stores the user to a list of subscribers to the virtual credit card services of system 100, as well as stores the generated user profile, authentication information, client device addressing information, etc., to, for example, user profiles repository 139.);
 transmitting an interactive link, wherein when the interactive link is received at the mobile device, customer associated with the mobile device can select the interactive link (¶0040: According to exemplary embodiments, platform 200 embodies one or more application servers accessible to client devices 103, 123, and 125 over one or more of networks 113-119. Users (or subscribers) can access platform 200 to request and receive limited use transactional account numbers associated with virtual credit cards (e.g., virtual credit card 101), as well as to create, customize, and manage one or more user profiles for receiving limited use transactional account numbers. In certain instances, platform 200 may further provide users with one or more virtual credit options associated with one or more credit offers associated with credit card issuers (or institutions) 127. These credit option(s) may include various terms, conditions, and/or agreements specified by credit card issuer(s) 127 that must be accepted before credit card issuer(s) 127 would be willing to extend credit to the user in association with the request for a limited use transactional account number. For instance, the credit options may include various groupings of benefits, expiration values, fees, grace periods, interest rates, monetary limits, privacy policies, transaction limits, vendor limits, etc., which may be collectively referred to as virtual credit card member agreement information. As such, platform 200 via, for example, user interface module 211 may be configured to provide one or more user interfaces, e.g., web portals and/or other networked applications, to permit users to access the features and functions of platform 200 via client devices 103, 123, and 125. According to certain embodiments, user interface module 211 may be configured for exchanging information between client devices 103, 123, and 125 and browser applications or other network-based applications or systems); 
receiving input corresponding to a selection of the interactive link (¶0040: Ibid); 
transmitting a request, wherein when the request is received at a device authentication service, the device authentication service can authenticate the mobile device (¶0039: In one implementation, platform 200 includes authentication module 201, communication interface 203, controller (or processor) 205, memory 207, presence service module 209, user interface module 211, and virtual credit card account module 213. It is noted that platform 200 may communicate with one or more credit card issuers 127, as well as one or more repositories, such as user profiles repositories 139 and account numbers repository 141. Further, users may access platform 200 (or the features and functionalities provided thereby) via client devices 103, 123, and 125.); 
receiving an indication that the mobile device has been authenticated (¶0039: Ibid); 
receiving an authentication URL, wherein the authentication URL corresponds to information that indicates whether the customer has been successfully authenticated and to information corresponding to the self-checkout device (Fig. 5, steps 505-509; and ¶0060: Further, users may provide one or more custom inputs to the one or GUIs, menus, options, selections, etc., for requesting a limited use transactional account number, such as one or more preferred credit institutions, expiration values (e.g., expiration date, expiration time, predefined number of transactions, etc.), monetary limits, transaction types, vendor names, vendor locations, and the like. Accordingly, at step 505, mobile device 103 may receive one or more of these custom inputs. In step 507, mobile device 103 generates via, for example, virtual credit card application module 307, a request for a limited use transactional account number associated with virtual credit card 101 based on the determined spatial positioning information and/or received custom input(s). It is noted that the request may include (or otherwise be associated with) the spatial positioning information and/or custom input(s). In any event, the request and any other information, parameter, value, variable, etc., may be transmitted to, for instance, platform 200 via, for instance, transceiver 331 and/or wireless controller 335, per step 509.; 
sending the authentication URL as an interactive link, wherein when the interactive link is received at the mobile device, the interactive link routes the mobile device to a According to various exemplary embodiments, in step 511, mobile device 103 may receive, in response thereto, one or more credit options from, for instance, platform 200 and/or one or more credit card issuers (or institutions) 127 for presentation. These credit option(s) may include various terms, conditions, and/or agreements specified by credit card issuer(s) 127 that must be accepted before credit card issuer(s) 127 would be willing to extend credit to the user in association with the request for the limited use transactional account number. In step 513, the credit options are presented. For instance, the credit options may include various groupings of benefits, expiration values, fees, grace periods, interest rates, monetary limits, privacy policies, transaction limits, vendor limits, etc., hereinafter collectively referred to as virtual credit card member agreement information. As such, mobile device 103 may receive via, for instance, a user interface of (or associated with) virtual credit card application 111a, an indication of a selection of a particular one of the credit options (e.g., virtual credit card member agreement information), in step 515. In this manner, mobile device 103 may transmit the indication via, for instance, transceiver 331 and/or wireless controller 335, to platform 200, at step 517. In response thereto, mobile device 103 may receive (per step 519) virtual credit card information, such as the limited use transaction account number and, in certain embodiments, other associated information, such as associated billing address information, credit card type information, credit verification value, one or more expiration values, identifier of an issuing credit institution, identifier of a subscriber authorized to use the limited use transactional account number, and/or the like. As will be described in more detail below, this virtual credit card account information may be utilized to configure one or more point of sale interfaces (e.g., virtual credit card 101, bearer tag 105, etc.) for presentation at a point of sale terminal (e.g., point of sale terminal 107) in association with a point of sale transaction.); 
receiving an indication that a credit request has been completed at the website (Fig. 5, step 517: and ¶0061: Ibid);
 transmitting virtual credit card information to the mobile device, wherein the information is readable by the self-checkout device, wherein reading the information causes the self-checkout device to transmit a payment request and transaction information, and wherein when the payment Page 2 of 11Appl. No. 16/263,565request is received by the application service, the payment request is processed using credit allocated to the customer as a result of the credit request (Fig. 11, elms. 1100 and 1121; ¶0073/¶0074: FIG. 11 is a diagram of a display of a mobile device presenting virtual credit card information, according to an exemplary embodiment. In the depicted embodiment, mobile device 1100 includes display 1101 configured to provide a virtual credit card presentation (or presentation) 1103 comprising virtual credit card 1105, one or more selectable options (e.g., selectable options 1107, 1109, and 1111), and one or more transactional use limitations, such as transactional use limitation 1113. According to exemplary embodiments, virtual credit card 1105 may include both static and dynamic virtual credit card information. For instance, static virtual credit card information may include an identifier of a service provider (e.g., the service provider of the virtual credit card services of system 100) 1115, an identifier of a subscriber 1117 authorized to use virtual credit card 1105, and an identifier 1119 of virtual credit card 1105. Dynamic virtual credit card information, on the other hand, may include limited use transactional account number 1121, one or more expiration values (e.g., expiration date) 1123, credit verification code 1125, and credit card type logo 1127, such as American Express, Discover, MasterCard, Visa, and the like. In this manner, transactional use limitation 1113 may be, for example, a vendor-specific transactional use limitation, such as limiting use of virtual credit card 1105 to only transactions in association with a particular specified vendor (e.g., vendor 1129) at, for example, a particular specified location (e.g., location 1131.. In certain exemplary embodiments, selectable option 1109 may be configured to select a "currently" presented virtual credit card and associated limited use transactional account number for configuration to one or more point of sale interfaces, such as virtual credit card 101 and/or bearer tag 105, and/or presentation at one or more point of sale terminals (e.g., point of sale terminal 107) in association with one or more point of sale transactions).  
While the Archer teaching embraces the claim elements, he is not specific to the limiting language of “self-check-out”, per se;  
and while teaching the presentation of a “code”, and the reading or “scanning” thereof at the POS,  in the form of presentation from the mobile device of a virtual credit card with code represented by the virtual account identifier, he is silent to the limitations of “code” and the dependent limitation reciting “barcode”. 
Sharp however, discloses these features in a model instantaneous fund transfer (¶0007: Embodiments may relate to improvements in article manufacturing and dispensing machines and components and methods related to the same, for example, self-service kiosk apparatus and systems and methods for authenticating funds or credits, wherein the self-service kiosk apparatus may be advantageously utilized to purchase, convert, transfer/send, distribute, receive, bundle, or redeem funds or credits between various locations via physical article production means; and ¶¶0177/¶178 and ¶0734: Such mobile commerce software and solutions may, in some embodiments, include system and/or third-party software that enables use of mobile device 96-based digital wallets with participating entity payment receiving means 100, as well as system payment receiving means 100 provided to system components 3, 127, 147. A user 91, 92 (e.g., a consumer) may, in some embodiments, utilize funds or credits (including including payment data 10 and redemption information 64) by providing redemption data 64 sent to a mobile device 96 and/or computing device 95 to a point-of-sale clerk, to an operator (e.g., human or machine-automated operator) of a toll free number (e.g., a system electronic address), and/or to one or more website 127-provided fields, without limitation. A user 91, 92 (e.g., a consumer) may utilize funds or credits (including payment data 10 and redemption information 64) by providing redemption data 64 sent to the mobile device 96 and/or computing device 95 to a barcode scanner or other reading device situated adjacent or otherwise integrated with a payment terminal or other payment receiving means 100 described herein, without limitation). 
One of ordinary skill in the art would find it obvious to employ a self-service model for financial privacy, and commercial efficiency, and obvious to modify a system to receive a code as a barcode because of the wide-spread use and retrofit technology; 

Baskerville, in his model for interchange of data instantly in a retail setting, ,discloses this feature specifically (e.g. ¶0183: In one embodiment, the user information (129) is provided from the interchange (101) to the server (113) during the interchange (101) redirecting the user to the server (113). For example, the user information (129) can be embedded or encoded in the uniform resource locator ( URL) for redirecting the user to the server (113). In another embodiment, the server (113) queries the interchange (101) in relation with the transaction to obtain the user information (129). For example, the server (113) may access an application programming interface (API) or a web service of the interchange (101) to obtain the user information (129)., ¶0335 and ¶0339: In one embodiment, the user interface (201) may further include an identification of the prior payment, such as ID (531). For example, the server (113) may include the ID (531) in the URL when redirecting the user to the interchange (101) to provide the ID (531) to the interchange (101). The URL may further include parameters that represent the conditions (504) specified by the merchant.).
One of ordinary skill in the art would find the employment of a hyperlink for sharing information to be obvious, for the automatic ease of access to network information and the efficient format of presentation in a rapid and mobile exchange. 

Referring to Claims 14, 21 and 28, Archer in view of Sharp and Baskerville, teaches the limitations/language of claims 13, 20 and 27, and Archer further teaches According to one embodiment, these client programs may relate to one or more GUIs configured to interface with the various services (or functions) of system 100, such as creating, customizing, and managing user profiles and/or requesting and receiving limited use transactional account numbers and, in certain instances, other information associated therewith, for configuring one or more point of sale interfaces (e.g., virtual credit card 101, bearer tag 105, etc.) for presentation at point sale terminals (e.g., point of sale terminal 107) in associated with a point of sale transaction.).  

Referring to Claims 16, 23 and 30, Archer in view of Sharp and Baskerville, teaches the limitations/language of claims 13, 20 and 27, and Archer further teaches requesting customer information from a carrier before the mobile device is routed to the website, wherein the carrier provides mobile services to the mobile device; and receiving the customer information (¶0019: In exemplary embodiments, the limited use transactional account numbers and/or other virtual credit card information (e.g., associated billing address information, credit card type information, credit verification value, one or more expiration values, identifier of an issuing credit institution, identifier of a subscriber authorized to use the limited use transactional account numbers, etc.) may be utilized to configure one or more point of sale interfaces (such as bearer tag 105, a display (not shown) of mobile device 103, and/or virtual credit card 101) for presentation at one or more point of sale terminals, such as point of sale terminal 107 corresponding to merchant premise 109 in associated with a point of sale transaction. It is noted that the mechanism may reside locally within respective mobile devices, such as virtual credit card application 111a of mobile device 103, or alternatively (or additionally), may reside remotely over one or more networks (e.g., data network 113, service provider network 115, telephony network 117, and/or wireless network 119), such as virtual credit card application 111b of virtual credit card platform (or platform) 121. Platform 121 can be maintained and operated by a service provider. In this manner, limited use transactional account numbers and, thereby, limited use virtual credit cards, may be network-coordinated and/or coordinated by respective mobile devices 103); and further teaching the employment of known/accessed information for defining the credit application; and  
pre-filling the credit request with the customer information when the mobile device is routed to the website(Fig. 5; and ¶0060).  

Referring to Claims 17, 24 and 31, Archer in view of Sharp and Baskerville, teaches the limitations/language of claims 16, 23 and 30, and Archer further teaches wherein the customer information is received when permission has been granted by the mobile device (¶0044: Subscribers may provide this information via client devices 103, 123, and 125, such as by spoken utterances, dual-tone multi-frequency (DTMF) signals, packetized transmission, etc. It is contemplated that unobtrusive security may be provided by positively identifying and screening users based on one or more of the aforementioned credentials which may be seamlessly provided when client devices 103, 123, and 125 communicate with platform 200, such as a unique IP or MAC address. Other unobtrusive measures can be made available via voice prints, etc..  
Claims 15, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Archer, Baskerville and Sharp as applied to claims 13, 20 and 27 above, and further in view of  Bloy et al. (US 2020/0118205), herein “Bloy”.

Referring to Claims 15, 22 and 29, Archer, in view of Sharp and Baskerville, teaches the limitations/language of claims 13, 20 and 27, and Archer further teaches, wherein the authentication URL includes a verifying biometric information that is attached to the authentication information (¶0044).
Alternatively, Sharp discloses amended data with physical fingerprint data (e.g. ¶0793) however he is not specific to the appended information as “verification fingerprint”.
Bloy however, discloses “fingerprint verification” with an interpretation consistent with claim context and device verification (¶0044: The secure financial application 160 may be a dedicated application associated with the financial system 110, and may include additional security (e.g., secure channel to the financial system 110, advanced encryption, etc.) and user identification authentication and authorization methods (e.g., device fingerprints, biometric authentication, etc.). Once the secure financial application 110 is open and a secure connection is established to the financial system 110, the customer can log into the financial system 110 (after being authenticated by authentication engine 122) using the user login credentials 128 provided by the at least one other channel.)  
One of ordinary skill in the art would find it obvious to include this additional level of security to avoid fraudulent extensions of credit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as relating to specific features and instant credit application in general:
US 2010/0306072		US 20200104834 		US 20150073975 
US 20130218693 		US 20100306072 		US 20090099914 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627